tcmemo_2013_106 united_states tax_court charles l barocas and heidi cohen petitioners v commissioner of internal revenue respondent docket no filed date charles l barocas and heidi cohen pro_se anne m craig for respondent memorandum findings_of_fact and opinion foley judge after concessions the issue for decision relating to petitioners’ federal_income_tax return is whether petitioners are entitled to deduct certain schedule c expenses findings_of_fact mr barocas is the director of the american society of orthopedic professionals asop during ms cohen was a commercial real_estate agent petitioners timely filed their federal_income_tax return relating to on their schedule c profit or loss from business petitioners claimed deductions for dollar_figure of cellular phone expenses dollar_figure of car and truck expenses ie using the standard mileage rate of cents per mile for big_number business miles dollar_figure of travel_expenses and dollar_figure of other expenses respondent audited petitioners’ return and disallowed for lack of substantiation the deductions relating to the claimed schedule c expenses in addition respondent determined that mr barocas had received dollar_figure of unreported income from the university of south florida and ms cohen had received dollar_figure of unreported income from asop on date respondent sent petitioners a notice_of_deficiency relating to on date petitioners while residing in florida timely filed a petition with the court on date petitioners filed an amended petition contesting respondent’s disallowance of the deductions relating to their reported schedule c expenses on date the court granted respondent’s motion to dismiss for lack of prosecution relating to ms cohen opinion sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_274 provides that no deduction shall be allowed with respect to any listed_property defined in sec_280f unless the taxpayer substantiates the amount of the expense the time and place of the use of the property the business_purpose of the expense and the business relationship to the taxpayer of the property used see 122_tc_305 while a taxpayer may opt to use the standard mileage rate to calculate car and truck expenses the taxpayer must substantiate the business mileage and the business_purpose of each vehicle use see sec_1_274-5 income_tax regs on their schedule c petitioners deducted dollar_figure of cellular phone expenses and using the standard mileage rate of cents per mile dollar_figure of car and truck expenses relating to a passenger_vehicle at trial mr barocas contended that instead of using the standard mileage rate petitioners should be allowed to deduct actual car and truck expenses ie lease payments and insurance costs unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure because the passenger_vehicle was used solely in ms cohen’s business we disagree pursuant to sec_280f cellular phones and passenger vehicles were listed_property during the year in issue and petitioners did not meet the sec_274 substantiation requirements see sec_162 sec_274 sec_280f and boyd v commissioner t c pincite 112_tc_183 sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date in addition petitioners failed to present evidence relating to the other expenses reported on their schedule c accordingly petitioners are not entitled to deduct schedule c expenses in excess of the amount respondent conceded contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule pursuant to sec_7491 petitioners have the burden_of_proof unless they introduce credible_evidence relating to the issue that would shift the burden to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure
